 1   LONGYEAR & LAVRA, LLP
     Van Longyear, CSB No.: 84189
 2   Nicole M. Cahill, CSB No.: 287165
     3620 American River Drive, Suite 230
 3   Sacramento, CA 95864
     Phone: 916-974-8500
 4   Facsimile: 916-974-8510
 5   Attorneys for Defendant, L. Johnson
 6
 7                               UNITED STATES DISTRICT COURT
 8             EASTERN DISTRICT OF CALIFORNIA SACRAMENTO DIVISION
 9
10   ANTHONY PENTON,                   )                Case No.: 2:11-cv-0518 TLN KJN P
                                       )
11                Plaintiff,           )                STIPULATION AND [PROPOSED]
                                       )                ORDER REGARDING EXTENSION OF
12         vs.                         )                EXPERT DISCOVERY AND
                                       )                DISPOSITIVE MOTION DEADLINES
13   L. JOHNSON, JAMES WALKER,         )
     TIMOTHY V. VIRGA, BRYAN DONAHOO, )
14   NUNEZ, J.R. BRADFORD, K. POOL, R. )
     MORROW, R. GADDI, LE’VANCE        )
15   ANTHONY QUINN, LYNCH, G. SALAS, )
     BEZZANES, AND DOES 1 THROUGH 13, )
16                                     )
                  Defendants.          )
17
18          Plaintiff Anthony Penton (“Plaintiff”) and Defendants Layton Johnson, James Walker,

19   Timothy V. Virga, Bryan Donahoo, Janice Bradford, Kevin Pool, Rolf Morrow, Ronald Gaddi,

20   Le’Vance Anthony Quinn, John Lynch, Gilbert Salas, and Rosemary Besenaiz (collectively

21   “Defendants”) respectfully submit this stipulation to extend the deadlines for close of expert

22   discovery and dispositive motions, currently set for April 22, 2020 and May 13, 2020,

23   respectively (ECF No. 173). Plaintiff and Defendants respectfully request and stipulate to the

24   extension of the close of expert discovery from April 22, 2020 to May 22, 2020. Similarly,

25   Plaintiff and Defendants respectfully request and stipulate to the extension of the dispositive

26   motion deadline from May 13, 2020 to June 12, 2020.

27          The court’s scheduling order may only be modified upon a showing of “good cause.”

28   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992). Good cause typically


      STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF EXPERT DISCOVERY AND DISPOSITIVE
                                        MOTION DEADLINES - 1
 1   looks at the diligence of the party seeking amendment of the scheduling order. Id. at 609. The

 2   parties have been working diligently to complete discovery, including expert discovery. Four

 3   experts have been disclosed thus far by the Parties, with reply expert reports still yet to be

 4   disclosed. All experts are anticipated to be deposed, with at least two taking place out of state.

 5   In addition, counsel for Defendant Johnson is currently scheduled for trial on April 21, 2020 in

 6   Sacramento Superior Court, with approximately 20 depositions to take place prior to trial. The

 7   parties anticipate difficulty in scheduling expert depositions within the current deadline of April

 8   22, 2020. To accommodate these anticipated logistical issues and as a professional courtesy to

 9   counsel for Defendant Johnson, the Parties have agreed to extend the deadlines for expert

10   discovery and dispositive motions as follows:

11          1.      Extend expert discovery closure from April 22, 2020 to May 22, 2020; and

12          2.      Extend dispositive motion deadline from May 13, 2020 to June 12, 2020.

13          It is stipulated by and between the parties through their respective counsel of record that

14   the expert discovery deadlines may be extended as set forth above, subject to approval.

15    Dated: March 13, 2020                        LONGYEAR & LAVRA, LLP
16
                                               By: /s/ Nicole M. Cahill
17                                                 VAN LONGYEAR
                                                   NICOLE M. CAHILL
18                                                 Attorneys for Defendant, L. Johnson
19    Dated: March 13, 2020                         SIMPSON THACHER & BARTLETT LLP
20
                                               By: /s/ Michael Morey [as authorized 3-12-20]
21                                                 Harrison J. Frahn IV (SBN: 206822)
                                                   hfrahn@stblaw.com
22                                                 Michael R. Morey (SBN: 313003)
                                                   michael.morey@stblaw.com
23
                                                   Katerina L. Siefkas (SBN: 324372)
24                                                 katerina.siefkas@stblaw.com
                                                   Kourtney J. Kinsel (SBN:324370)
25                                                 kourtney.kinsel@stblaw.com
26                                                 SIMPSON THACHER & BARTLETT LLP
                                                   2475 Hanover Street
27                                                 Palo Alto, California 94304
                                                   Telephone: (650) 251-5000; Fax: (650) 251-5002
28                                                 Attorneys for Plaintiff Anthony Penton

      STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF EXPERT DISCOVERY AND DISPOSITIVE
                                        MOTION DEADLINES - 2
 1   Dated: March 13, 2020                     OFFICE OF THE ATTORNEY GENERAL
 2
 3                                       By:    /s/ Van Kamberian [as authorized 3-12-20]
                                                   VAN KAMBERIAN
 4
                                                   Attorney for Defendants, Walker, Virga,
 5                                                 Donahoo, Bradford, Pool, Morrow, Gaddi,
                                                   Quinn, Lynch, Salas and Besenaiz
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF EXPERT DISCOVERY AND DISPOSITIVE
                                       MOTION DEADLINES - 3
 1     ORDER RE: EXTENSION OF EXPERT DISCOVERY AND DISPOSITIVE MOTION

 2                                             DEADLINES

 3            Based on the foregoing Stipulation of the parties (ECF No. 194) and good cause

 4   appearing, IT IS HEREBY ORDERED that:

 5            1.     The deadline for completion of expert discovery is extended from April 22, 2020,

 6   to May 22, 2020; and

 7            2.     The deadline for completion of all law and motion, including dispositive motions,

 8   but except as to discovery-related matters, is extended from May 13, 2020, to June 12, 2020.

 9   Dated: March 16, 2020

10
11
12
13   /pent0518.mod


14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      STIPULATION AND [PROPOSED] ORDER REGARDING EXTENSION OF EXPERT DISCOVERY AND DISPOSITIVE
                                        MOTION DEADLINES - 4
